DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/22 has been entered.

Receipt is acknowledged of Amendments and Remarks filed on 02/07/22 and an IDS filed on 08/06/21. Claims 1, 4-7, 9, 12, 21 have been amended, claim 31 has been canceled and new claims 32-35 have been added. Accordingly, claims 1, 4-7, 9, 12, 21 and 32-35 remain pending and under examination on the merits. 
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 1 the limitation “for use with a pressurized metered dose inhaler” in lines 2-3 is deleted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, while teaching all the compounds, components and elements of the claims, do not provide a teaching, suggestion or motivation for combining glycopyrronium bromide, formoterol fumarate, an HFA propellant, an acid and ethanol at the given concentration ranges and wherein the glycopyrronium bromide and formoterol fumarate are dissolved in an HFA propellant in a pressurized metered dose inhaler. 
The filing of Terminal Disclaimer on 06/30/21 has overcome the rejection of claims over co-pending applications. 

Claims 1, 4-7, 9, 12, 21 and 32-35 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/                                                                                     

Mina Haghighatian
Primary Examiner
Art Unit 1616